Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/22/2022 with respect to claims 22, 37 and 39 have been fully considered but they are not persuasive. 
Applicant stated: Yabushita, Svec, Falou and Konolige when 
applied individually and collectively fail to disclose or suggest an operation that includes one or more of: 
"a)  transmitting a destination grid cell to one or more of the robotic handling devices; 
b)   for the or each robotic load handling device which receives a destination grid cell, determining a route from the respective starting grid cell to the respective destination grid cell, the route comprising a plurality of grid cells which include one or more waypoint grid cells; 
c)   for the or each robotic load handling device which receives a destination grid cell, reserving the plurality of grid cells which comprise the route between the respective starting grid cell and the respective destination grid cell; 
d)   if a grid cell which forms a part of the route between the respective starting grid cell and the respective destination grid cell is already reserved, reverting to the most recent waypoint grid cell in the route and then determining an updated route between that waypoint grid cell and the respective destination grid cell".

Examiner respectfully disagrees:
Svec teaches: 


b) for the or each robotic load handling device which receives a destination grid cell, determining a route from the respective starting grid cell to the respective destination grid cell, the route comprising a plurality of grid cells which include one or more waypoint grid cells (column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units); 



d) if a grid cell which forms a part of the route between the respective starting grid cell and the respective destination grid cell is already reserved, reverting to the most recent waypoint grid cell in the route and then determining an updated route between that waypoint grid cell and the respective destination grid cell (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In 

e) iteratively applying steps c) and d) until a route to the respective destination grid cell is reserved (column 13 lines 4-18, disclosing segment reservation module 96 receives reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. And column 13 lines 40-48, disclosing coordination module 99 may be configured to perform event-based coordination of many sets of mobile drive units within the workspace 70. For example, the coordination module 99 may divide up the workspace geometrically and compute velocity values in order to avoid potential collision events within the 

As mobile drive units coordinate with each other in order to transverse in work area (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. And column 13 lines 40-48, disclosing coordination module 99 may be configured to perform event-based coordination of many sets of mobile drive units within the workspace 70. For example, the coordination module 99 may divide up the workspace geometrically and compute velocity values in order to avoid potential collision events within the geometric divisions) and management module represents peer to peer communication (Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units). Destination grid cell and path(s) to transverse are shared with all mobile drive units. 

Furthermore requests to reserve a segment can be granted or rejected (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20). Therefore waypoint grid cells can be reserved and as a result mobile drive unit will find alternate path or wait (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art. A* search itself employs cost function. column 4 lines 21-25, disclosing optimal candidate velocity set may then be selected based on its score compared to scores for other candidate velocity sets. In some examples, the scoring metric may include any suitable cost function, which may ensure smooth speed transitions, efficient operation of the mobile drive units, minimization of travel time and or other benefits).

Therefore the limitations are taught by Svec. Therefore rejection of claims 22, 37 and 39 and respecting dependent claims is maintained.

Claim Objections
Claims 22, 26-32, 37 and 39 are objected to because of the following informalities:  

Lines 7 and 9 of claim 22 recite “for the or each robotic load handling device”, it appears that or is a typographic error and examiner interprets the limitation as “for the each robotic load handling device”.

Claims 26-32 start with “A method according to any of claims”. As a claim can only depend on one claim, examiner suggests rephrasing the text to “A method according to claim”.

Lines 10 and 13 of claim 37 recite “for the or each robotic load handling device”, it appears that or is a typographic error and examiner interprets the limitation as “for the each robotic load handling device”.

Lines 7 and 9 of claim 39 recite “for the or each robotic load handling device”, it appears that or is a typographic error and examiner interprets the limitation as “for the each robotic load handling device”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-39 are rejected under 35 USC 112(b) because:

Claim 22 line 12 recites “the most recent waypoint”, the most recent waypoint lacks antecedent basis as it has not been recited previously. Furthermore it is unclear if reverting to the most recent waypoint refers to reverting physically (during traversal) or during planning of route.

Claims 23-36 are rejected as being dependent on rejected claim 22.


Line 16 of claim 37 recites “the most recent waypoint”, the most recent waypoint lacks antecedent basis as it has not been recited previously. Furthermore it is unclear if reverting to the most recent waypoint refers to reverting physically (during traversal) or during planning of route.

Claim 38 is rejected as being dependent on rejected claim 37.


Line 12 of claim 39 recites “the most recent waypoint”, the most recent waypoint lacks antecedent basis as it has not been recited previously. Furthermore it is unclear if reverting to the most recent waypoint refers to reverting physically (during traversal) or during planning of route.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-36 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Svec (US Patent No. 10126747).

For claim 22, Svec teaches: A method of determining a route for one or more of a plurality of robotic load handling devices (figure 3 and column 12 lines 1-6, disclosing route planning module 94. management module 15 may represent a single component, multiple components located at a central location within the inventory system 10, or multiple components distributed throughout inventory system 10. For example, the management module 15 may represent components of one or more mobile drive units 20 that are capable of communicating information between the mobile drive units 20 and coordinating movement of the mobile drive units 20 within the workspace), each of the plurality of robotic handling devices being arranged to selectively move in either an X direction on a first set of parallel rails or tracks extending in an X-direction or in a Y direction on a second set of parallel rails or tracks extending in a Y-direction transverse to the first set of parallel rails or tracks in a substantially horizontal plane to form a grid pattern comprising a plurality of grid cells (figure 2 and column 6 lines 40-45, disclosing , inventory system 10 may include the management module 15, one or more mobile drive units 20, one or more inventory holders 30, and one or more inventory 45 stations 50. As illustrated in figure 2, the mobile drive units can only transverse in space not occupied by inventory holders and that space allows transversal in X or Y direction. Furthermore column 7 lines 44-51, disclosing the mobile drive units 20 represent elements of a tracked inventory system configured to move the inventory holders 30 along tracks, rails, cables, crane system, or other guidance or support elements traversing the workspace 70. In such an embodiment, the mobile drive units 20 may receive power and/or support through a connection to the guidance elements, such as a powered rail. Column 5 lines 16-20, disclosing a workspace in which the mobile drive units 20A, 20B operate ( e.g., a warehouse) may be divided into a grid, with each unit of the grid representing an actual location on a floor within the workspace. Unit of the grid is grid cell)

the method comprising the steps of: 

column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units. Therefore destination is transmitted to other robotic handling devices); 

b) for the or each robotic load handling device which receives a destination grid cell, determining a route from the respective starting grid cell to the respective destination grid cell, the route comprising a plurality of grid cells which include one or more waypoint grid cells (column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units); 

column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units. Therefore each robotic handling device reserves a destination information and reserved the route between starting point and destination); 

d) if a grid cell which forms a part of the route between the respective starting grid cell and the respective destination grid cell is already reserved, reverting to the most recent waypoint grid cell in the route and then determining an updated route between that waypoint grid cell and the respective destination grid cell (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. And column 13 lines 40-48, disclosing coordination module 99 may be configured to perform event-based coordination of many sets of mobile drive units within the workspace 70. For example, the coordination module 99 may divide up the workspace geometrically and compute velocity values in order to avoid potential collision events within the geometric divisions. In 45 some examples, state information that is used to avoid a first potential collision event may be used to compute velocity values to avoid a second potential  collision event. Therefore reservation of segment(s) and movement of mobile drive unit(s) depends on availability of segments); 

e) iteratively applying steps c) and d) until a route to the respective destination grid cell is reserved (column 13 lines 4-18, disclosing segment reservation module 96 receives reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. And column 13 lines 40-48, disclosing coordination module 99 may be configured to perform event-based coordination of many sets of mobile drive units within the workspace 70. For example, the coordination module 99 may divide up the workspace geometrically and compute velocity values in order to avoid potential collision events within the geometric divisions. In 45 some examples, state information that is used to avoid a first potential collision event may be used to compute velocity values to avoid a second potential collision event. Therefore reservation of segment(s) and movement of mobile drive unit(s) depends on availability of segments. As each mobile drive unit has to reserve segment(s) in order to reach destination and coordinate with other mobile drive units to avoid potential collisions, they have to continuously reserve segments and coordinate until they have reached their respective destination).

Claim 39 recites same limitations as of claim 22, hence is rejected under same basis.

For claim 23, Svec teaches: A method according to claim 22, in which a robotic load handling device follows the reserved route from the respective starting grid cell to the respective destination grid cell (column 12 lines 3-14, disclosing includes a resource scheduling module 92, a route planning module 94, a segment reservation module 96, an inventory module 97, a coordination module 99, a  communication interface module 98, a processor 90, and a memory 91. The management module 15 may represent a single component, multiple components located at a central location within the inventory system 10, or multiple components distributed throughout inventory system 10. For example, the management module 15 may represent components of one or more mobile drive units 20 that are capable of communicating information between the mobile drive units 20 and coordinating the movement of the mobile drive units. As route is planned and segment is reserved and movement is coordinated, mobile drive units follow reserved route(s) from starting grid cell to destination grid cell).

For claim 24, Svec teaches: A method according to claim 23 wherein a waypoint grid cell is a grid cell at which the robotic load handling device stops moving (column 5 lines 13-24, disclosing Starting and stopping locations, event nodes, sequences of directions, and other locations associated with the drive path information 102 may be represented as two-dimensional geometric coordinates. For example, a workspace in which the mobile drive units 20A, 20B operate (e.g., a warehouse) may be divided into a grid, with each unit of the grid representing an actual location on a floor within the workspace. In some examples, the drive path information 102  may be represented in terms of turns located at geometric locations and directions between the geometric locations. The position information 104 may represent one or more positions of the mobile drive units 20A, 20B at a particular point in time. Column 24 lines 27-30, disclosing routes that include excessive starts and stops may cause certain components to wear out more quickly than routes with fewer starts and stops. Therefore mobile drive units stop along their routes and every point along the route is waypoint).

For claim25, A method according to claim 24 wherein a waypoint grid cell is a grid cell at which the robotic load handling device changes direction between the X direction and the Y direction (Column 6 lines 40-45, disclosing Figure 2, disclosing inventory system 10 may include the management module 15, one or more mobile drive units 20, one or more inventory holders 30, and one or more inventory stations 50. Mobile drive units have to change between X and Y direction in order to reach different inventory holders).

For claim 26, Svec teaches: A method according to any of claims 22 in which a grid cell reservation is released after the robotic load handling device has left the reserved grid cell (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. As segments reservations are granted and denied, reservation has to be released after mobile drive unit has left the reserved segment for other mobile drive units to reserve. A segment has multiple grid cells).

For claim 27, Svec teaches: A method according to any of claims 25 in which a grid cell reservation is released after the robotic load handling device has left the reserved grid cell (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. As segments reservations are granted and denied, reservation has to be released after mobile drive unit has left the reserved segment for other mobile drive units to reserve. A segment has multiple grid cells).

For claim 28, Svec teaches: A method according to any of claims 22 in which in step d) the updated route from the respective starting grid cell to the respective destination grid cell is determined using an A* variant pathfinding algorithm (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art).

For claim 29, Svec teaches: A method according to any of claims 27 in which in step d) the updated route from the respective starting grid cell to the respective destination grid cell is determined using an A* variant pathfinding algorithm (column 28 lines 44-47, disclosing search strategies may include, for
example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art).

For claim 30, Svec teaches: A method according to any of claims 22 in which in step b) the route from the most recent waypoint grid cell to the respective destination grid cell is determined using an A* variant pathfinding algorithm (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art).

For claim 31, Svec teaches: A method according to any of claims 27 in which in step b) the route from the most recent waypoint grid cell to the respective destination grid cell is column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art).

For claim 32, Svec teaches: A method according to any of claims 29 in which in step b) the route from the most recent waypoint grid cell to the respective destination grid cell is determined using an A* variant pathfinding algorithm (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art).

For claim 33, Svec teaches: A method according to claim 28, wherein the A* variant pathfinding algorithm is adapted to employ a cost function (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art).

For claim 34, Svec teaches: A method according to claim 30, wherein the A* variant pathfinding algorithm is adapted to employ a cost function (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art. A* search itself employs cost function. column 4 lines 21-25, disclosing optimal candidate velocity set may then be selected based on its score compared to scores for other candidate velocity sets. In some examples, the scoring metric may include any suitable cost function, which may ensure smooth speed transitions, efficient operation of the mobile drive units, minimization of travel time and or other benefits).

For claim 35, Svec teaches: A method according to claim 33 in which in step b) and/or step d), a set of routes to the respective destination grid cell are determined and one route from each set of routes is selected using the cost function (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art. A* search itself employs cost function. column 4 lines 21-25, disclosing optimal candidate velocity set may then be selected based on its score compared to scores for other candidate velocity sets. In some examples, the scoring metric may include any suitable cost function, which may ensure smooth speed transitions, efficient operation of the mobile drive units, minimization of travel time and or other benefits).

For claim 36, Svec teaches:  A method according to claim 34 in which in step b) and/or step d), a set of routes to the respective destination grid cell are determined and one route from each set of routes is selected using the cost function (column 28 lines 44-47, disclosing search strategies may include, for example, a greedy search. Dijkstra's search, or a general heuristic search such as variants of A* search which are well known to those of ordinary skill in the art. A* search itself employs cost function. column 4 lines 21-25, disclosing optimal candidate velocity set may then be selected based on its score compared to scores for other candidate velocity sets. In some examples, the scoring metric may include any suitable cost function, which may ensure smooth speed transitions, efficient operation of the mobile drive units, minimization of travel time and or other benefits).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Svec (US Patent No. 10126747) in view of McNeil (WO 0125796).

For claim 37, Svec teaches: A storage system (Figure 2 and column 8 lines 20-25, disclosing the inventory holders 30 may store inventory items within containers. In a particular embodiment, 

a first set of tracks extending in a first direction (figure 2 and column 6 lines 40-45, disclosing , inventory system 10 may include the management module 15, one or more mobile drive units 20, one or more inventory holders 30, and one or more inventory 45 stations 50. As illustrated in figure 2, the mobile drive units can only transverse in space not occupied by inventory holders and that space allows transversal in X or Y direction. Furthermore column 7 lines 44-51, disclosing the mobile drive units 20 represent elements of a tracked inventory system configured to move the inventory holders 30 along tracks, rails, cables, crane system, or other guidance or support elements traversing the workspace 70. In such an embodiment, the mobile drive units 20 may receive power and/or support through a connection to the guidance elements, such as a powered rail); 

a second set of tracks extending in a second direction transverse to the first direction, to form a grid comprising a plurality of grid cells (figure 2 and column 6 lines 40-45, disclosing , inventory system 10 may include the management module 15, one or more mobile drive units 20, one or more inventory holders 30, and one or more inventory 45 stations 50. As illustrated in figure 2, the mobile drive units can only transverse in space not occupied by inventory holders and that space allows transversal in X or Y direction. Furthermore column 7 lines 44-51, disclosing the mobile drive units 20 represent elements of a tracked inventory system configured to move the inventory holders 30 along tracks, rails, cables, crane system, or other guidance or support elements traversing the workspace 70. In such an embodiment, the mobile drive units 20 may receive power and/or support through a connection to the guidance elements, such as a powered rail. Column 5 lines 16-20, disclosing a workspace in which the mobile drive units 20A, 20B operate (e.g., a warehouse) may be divided into a grid, with each unit of the grid representing an actual location on a floor within the workspace. Unit of the grid is grid cell), 


a plurality of robotic load handling devices (figure 2 disclosing plurality of mobile drive units 20) for lifting and moving containers stacked in stacks within the storage system (column 10 lines 62-67, disclosing mobile drive units 20 may dock with the inventory holders 30 by connecting to, lifting, and/or otherwise interacting with the inventory holders 30 in any other suitable manner so that, when docked, the mobile drive units 20 are coupled to and/or support the inventory holders 30 and can move the inventory holders 30 within the workspace. Column 14 line 65 – column 15 line3, disclosing platform 110 may additionally allow the mobile drive unit 20 to maneuver the inventory holder 30 such as by lifting the inventory holder 30, propelling the inventory holder 30, rotating the inventory holder 30, tilting the inventory holder 30, and/or moving the inventory holder 30 in any other appropriate manner), each of the plurality of robotic load handling devices being configured to: 
a) transmit a destination grid cell to one or more of other robotic handling devices of the plurality of robotic load handling devices (column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units. Therefore destination is transmitted to other robotic handling devices); 

b) for the or each of the other robotic load handling devices which receive a destination grid cell, determine a route from the respective starting grid cell to the respective destination grid cell, the route comprising a plurality of grid cells which include one or more waypoint grid cells (column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units); 

c) for the or each of the other robotic load handling devices which receive a destination grid cell, reserve the plurality of grid cells which comprise the route between the respective starting grid cell and the respective destination grid cell (column 11 lines 26-30, disclosing mobile drive units 20 may, in response to being assigned a task, request a path to a particular destination associated with the task. Column 12 lines 58-61, disclosing route planning module 94 receives route requests from the mobile drive units 20. These route requests identify one or more destinations associated with a task the requesting mobile drive unit 20 is executing. Column 7 lines 11-15, disclosing any or all of the interaction between a particular mobile drive unit 20 and the management module 15 that is described below may, in particular embodiments, represent peer-to-peer communication between that mobile drive unit 20 and one or more other 15 mobile drive units. Therefore each robotic handling device reserves a destination information and reserved the route between starting point and destination); 

d) if a grid cell which forms a part of the route between the respective starting grid cell and the respective destination grid cell is already reserved, revert to the most recent waypoint grid cell in the route and then determine an updated route between that waypoint grid cell and the respective destination grid cell (column 13 lines 4-18, disclosing segment reservation module 96 receives  reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. And column 13 lines 40-48, disclosing coordination module 99 may be configured to perform event-based coordination of many sets of mobile drive units within the workspace 70. For example, the coordination module 99 may divide up the workspace geometrically and compute velocity values in order to avoid potential collision events within the geometric divisions. In 45 some examples, state information that is used to avoid a first potential collision event may be used to compute velocity values to avoid a second potential collision event. Therefore reservation of segment(s) and movement of mobile drive unit(s) depends on availability of segments); and 

column 13 lines 4-18, disclosing segment reservation module 96 receives reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. In response to received reservation requests, the segment reservation module 96 transmits a reservation response granting or denying the reservation request to the requesting mobile drive unit 20 using the communication interface module 98. In some examples, the segment reservation module 96 receives information from the coordination module 99 to decide which segments to reserve. And column 13 lines 40-48, disclosing coordination module 99 may be configured to perform event-based coordination of many sets of mobile drive units within the workspace 70. For example, the coordination module 99 may divide up the workspace geometrically and compute velocity values in order to avoid potential collision events within the geometric divisions. In 45 some examples, state information that is used to avoid a first potential collision event may be used to compute velocity values to avoid a second potential collision event. Therefore reservation of segment(s) and movement of mobile drive unit(s) depends on availability of segments. As each mobile drive unit has to reserve segment(s) in order to reach destination and coordinate with other mobile drive units to avoid potential collisions, they have to continuously reserve segments and coordinate until they have reached their respective destination).

Svec does not teach: each of the load-handling devices being configured to move on the tracks above the stacks of containers, a framework structure on which the first set of tracks and the second set of tracks are received such that a stack of containers may be stored below each of the plurality of grid cells; 

However it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Svec to each of the load-handling devices being configured to move on the tracks above the stacks of containers, a framework structure on which the first set of tracks and the second set of tracks are received such that a stack of containers may be stored below each of the plurality of grid cells to utilize maximum area for storage space. 

Furthermore as Svec lifts inventory holders from underneath (figure 6 and Column 18 lines 38-45, disclosing the frame 310 may include a plurality of device openings 326 that allow the mobile drive unit 20 to position the platform 110 adjacent the docking surface 350. Column 10 lines 62-67, disclosing mobile drive units 20 may dock with the inventory holders 30 by connecting to, lifting, and/or otherwise interacting with the inventory holders 30 in any other suitable manner so that, when docked, the mobile drive units 20 are coupled to and/or support the inventory holders 30 and can move the inventory holders 30 within the workspace), it would have been obvious to one having ordinary skill in the art to modify mobile drive units to lift inventory holders from above when maximum area for storage space is utilized: See MPEP 2144.04 Rearrangement of Parts.

Or in the alternative McNeil teaches of robot operating on grid cells and lifting objects that are below them (figure 3 and page 11 line 14, disclosing plurality of robots 3 having X wheels and Y wheels. Page 4 lines 14-20, disclosing a grid type standard track system. And track defines multiple pathways and intersections connecting various pathways. Furthermore figure 3 discloses sample plates 13 that are at intersection of X and Y rails.  Page 2 line7 disclosing plate carrying robots and figure 3 shows robots move above plates 13).



For claim 38, modified Svec teaches: A storage system according to claim 37, 

wherein the storage system comprises a control system comprising one or more processors, the control system being configured to instantiate a first plurality of actors representing grid cells and a second plurality of actors representing robotic load handling devices load handlers (figure 3 and column 2 lines 64-66, disclosing mobile drive units may receive tasks from a management module which may direct the mobile drive units to move inventory holders among different locations in the inventory system. Column 4 lines 28-43, disclosing a management module 15 and mobile drive units 20A and 20B depicting techniques relating to event-based coordination of mobile drive units as described herein. In particular, the management module 15 may be configured to receive, access, or acquire certain types of information from one or more sources. For example, the management module 15 may receive drive path information 102, position information 104, and/or velocity information 106 from an inventory management system. The management module 15 may function in association with the inventory management system to implement the techniques described herein. In some examples, the drive path information 102, the position information 104, and/or the velocity information 106 are stored in one or more databases accessible by the management module 15. Column  5 lines 16-20, disclosing a workspace in which the mobile drive units 20A, 20B operate (e.g., a warehouse) may be divided into a grid, with each unit of the grid representing an actual location on a floor within the workspace. Unit of the grid is grid cell. column 13 lines 4-18, disclosing segment reservation module 96 receives reservation requests from the mobile drive units 20 attempting to move along paths generated by the route planning module 94. These reservation requests request the use of a particular portion of the workspace 70 (referred to herein as a "segment") to allow the requesting mobile drive unit 20 to avoid collisions with other mobile drive units 20 while moving across the reserved segment. Mobile drive units are first actors and grid cells in segments to be reserved are second actors).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664